         3:20-cv-03503-MGL              Date Filed 10/06/20             Entry Number 32            Page 1 of 2




                                                                                                          Burr & Forman LLP
 Wm. Grayson Lambert                                                                                         1221 Main Street
 glambert@burr.com
 Direct Dial: (803) 753-3261                                                                                       Suite 1800
 Direct Fax: (803) 933-1446                                                                               Columbia, SC 29201

                                                                                                              Mailing Address:
                                                                                                         Post Office Box 11390
                                                                                                          Columbia, SC 29211

                                                                                                          Office 803.799.9800
                                                                                                           Fax 803.753.3278

                                                                                                                 BURR.COM


October 6, 2020

VIA CM/ECF

The Honorable Mary Geiger Lewis
United States District Judge
District of South Carolina
901 Richland Street
Columbia, SC 29201

Re:        South Carolina Progressive Network Education Fund v. Andino, No. 3:20-cv-3503-MGL
           (D.S.C.)

Dear Judge Lewis:

Last night, the United States Supreme Court—without dissent—granted the emergency application
to stay the injunction prohibiting election officials from enforcing the Witness Requirement found
in S.C. Code Ann. § 7-15-380. See Andino v. Middleton, No. 20A55 (U.S. Oct. 5, 2020). That
order is enclosed with this letter.

In a concurring opinion, Justice Kavanaugh explained the “two alternative and independent
reasons” that warranted a stay. First, “the Constitution principally entrusts the safety and health of
the people to the politically accountable officials of the States.” Id. at 1-2 (internal quotation mark
omitted). These officials have “especially broad” authority to act “in areas fraught with medical
and scientific uncertainties.” Id. at 2. Federal courts should not “second-guess[]” officials’
decisions in these areas. Id. When the district court enjoined the Witness Requirement, it
“contravened that principle.” Id.

Second, the Supreme Court “has repeatedly emphasized that federal courts ordinarily should not
alter state election rules in the period close to an election.” Id. The district court’s injunction
“defied that principle and [the Supreme] Court’s precedents.” Id.

Here, both of these reasons support denying the motion for a temporary restraining order and
preliminary injunction. As to deference to elected officials, the General Assembly made certain
changes to the State Election Law ahead of this November’s general election due to COVID-19.

                               AL   ●   DE   ●   FL   ●   GA   ●   MS   ●   NC   ●   SC   ●   TN
44317468 v1
        3:20-cv-03503-MGL        Date Filed 10/06/20      Entry Number 32         Page 2 of 2




The Honorable Mary Geiger Lewis
October 6, 2020
Page 2


See R.149, 2020 S.C. Acts No. 143. The General Assembly did not choose to change the
registration deadline. This Court should not second-guess that decision.

And as to Purcell, the Plaintiff here waited until the last moment to file this lawsuit. They cite, in
a supplemental letter filed this morning, a district court case from Arizona that strained to
distinguish Purcell and change election rules. (Notably, that court issued its order after the
Supreme Court’s order in Middleton was released, but the Arizona court never referenced
Middleton.) Whatever another district court may have done, Justice Kavanaugh reminded lower
courts—once again—that they “should not alter state election rules in the period close to an
election.” The distinction the Plaintiff offers on Purcell is unavailing. The registration deadline
may not impact the process a voter uses to cast a ballot once that voter is registered, but the
registration deadline is an election rule. See S.C. Code Ann. §§ 7-5-110, 7-5-150, 7-5-155, 7-5-
185. The Supreme Court has never drawn so fine a line as the Plaintiff asks this Court to draw.

The Court should deny the motion for a temporary restraining order and preliminary injunction.

Respectfully submitted,



Wm. Grayson Lambert

Enclosure




44317468 v1
